Citation Nr: 0417980	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously classified as a personality disorder, 
schizophrenia, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

REMAND

The appellant had active duty from August 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case in October 2001 for additional 
development including a mental disorders examination.  This 
examination was accomplished and a medical opinion was 
offered in a May 2002 examination report.  In that report the 
examiner noted that he was arranging to have the appellant 
undergo a series of psychological testing.  These tests 
results were not available to the examiner at the time he 
prepared the examination report and are not currently of 
record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

VCAA emphasized the need for VA to obtain Federal records 
identified by a claimant.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  In this case, in the aforementioned April 2000 RO 
hearing, the appellant testified that he had not worked since 
1983 and had been receiving Social Security benefits since 
that time.  This testimony raises the possibility that the 
Social Security Administration (SSA) may have relevant 
medical records.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is 
on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Under 
the circumstances presented here, the RO should request the 
appellant's SSA medical records.

As the results of any psychological testing done in 
connection with the May 2002 psychiatric examination and any 
available medical records from the SSA were not available to 
the psychiatrist when he examined the appellant in May 2002, 
any records obtained pursuant to this remand should be 
forwarded to the examiner with the appellant's claims file 
for his review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should obtain and associate 
with the claims file all VA medical 
records (not already of record) relevant 
to the appellant's claim, to include the 
results of psychological testing ordered 
by the examiner at the time of the May 
2002 examination.

2.  The RO should obtain copies of 
decisions made by the SSA concerning the 
appellant as well as medical records 
considered by the SSA in making its 
decisions.

3.  If the results of psychological 
testing done in connection with the May 
2002 examination, or pertinent medical 
records are received from the SSA, the 
claims file and the additional evidence 
obtained pursuant to this remand should 
be sent to the psychiatric examiner who 
saw the appellant in May 2002 for his 
review.  The examiner should prepare an 
addendum to the examination report taking 
into consideration any additional 
evidence added to the record since his 
completion of the May 2002 examination.  
The examiner should state whether the 
additional evidence changes any of his 
opinions expressed in the May 2002 
examination report.  If additional 
testing or examination is necessary, the 
appellant should be afforded such 
examination.  If the examiner who 
performed the May 2002 examination is not 
available another psychiatric specialist 
should be requested to review the claims 
file and offer an opinion as to whether 
any current psychiatric disorder began 
during the veteran's military service or 
is due to such service; of if a pre-
existing psychiatric disorder increased 
in severity during the service beyond the 
natural progress of the condition.  Again 
if additional testing is necessary, the 
appellant should be afforded such 
examination.  

6.  The RO should then adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case.  They should be given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

